Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00218-CV

                                        David GOAD,
                                          Appellant

                                              v.

                             Eric STREY and Does 1 through 10,
                                        Appellees

                      From the County Court, Guadalupe County, Texas
                               Trial Court No. 2014-CV-0392
                         Honorable Robin V. Dwyer, Judge Presiding

                                      Consolidated with

                                     No. 04-15-00219-CV

                                        David GOAD,
                                          Appellant

                                              v.

                                      Jamie OSBORNE,
                                          Appellee

                      From the County Court, Guadalupe County, Texas
                               Trial Court No. 2014-CV-0393
                         Honorable Robin V. Dwyer, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, these appeals are DISMISSED.

        It is ORDERED that no costs shall be assessed against appellant, David Goad, because he
is indigent.
                                         04-15-00218-CV & 04-15-00219-CV


SIGNED November 4, 2015.


                            _________________________________
                            Luz Elena D. Chapa, Justice




                           -2-